Case 7:17-cr-00270-VB Document 35 Filed 07/29/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
UNITED STATES OF AMERICA, :
ORDER
V.
: 17 CR 270 (VB)
DAVID SANTIAGO GRAJALES-YEPES, :
Defendant.
~--X

 

At the sentencing hearing on July 29, 2021, for the reasons stated on the record, the Court
imposed a sentence of, among other things, TIME SERVED. Accordingly, defendant David
Santiago Grajales- Yepes, USM #78794-408, is hereby ORDERED released from the custody of
the United States Marshal, subject to any detainers or detention orders lodged by any
immigration or law enforcement authorities. :

Dated: July 29, 2021

White Plains, NY
SO ORDERED:

Vil

Vincent L. Briccetti
United States District Judge

 

 
